DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-22 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,394,968. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other, see below for detailed claim analysis made for at least claims 15-17.
As per claim 15, Lim teaches an encoder that encodes a current block to be encoded in an image (claim 1, col. 53 lines 52-53),the encoder comprising: circuitry  (claim 1, col. 53 line 54); and memory coupled to the circuitry, wherein (claim 1, col. 53 line 55); in operation, the circuity (claim 1, col. 53 line 56); generates a first prediction image based on a motion vector, the first prediction image being an image with full-pel precision (claim 1, col. 53 lines 59-61); generates a second prediction image using a first interpolation filter by interpolating a value at a fractional-pel position between full-pel positions included in the first prediction image (claim 1, col. 53 lines 61-64); and encodes the current block based on the second prediction image, and (claim 1, col. 53 lines 66-67) wherein, in operation, the circuitry further: judges whether the current block is a sub-block of affine mode (claim 1, col. 54 lines 57-58); and selects a second interpolation filter as the first interpolation filter for generating the second prediction image, in response to the current block being a sub-block of affine mode (claim 1, col. 54 lines 14-17); and wherein the second interpolation filter has fewer taps than the first interpolation filter (claim 1, col. 54 lines 18-19).
Lim does not explicitly disclose whether the size of the current block is equal to 4x4 pixels as recited. However, Lim does disclose in claim 1, the size of the current block is not larger than 4x4 pixels (claim 1, col. 54 lines 9-13; the examiner notes that determining the size not larger than 4x4 would include when the block is equal to 4x4 pixels, it would have been obvious that when the block size is not larger than 4x4 pixels would include the block size being equal to 4x4 pixels. 
	Claim 16 of the instant Application corresponds to claim 2 of Lim (U.S. Pat. No. 11,394,968). 
	Claim 17 of the instant Application corresponds to claim 3 of Lim (U.S. Pat. No. 11,394,968).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486